DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 6/2/2021 Requirement for Restriction is withdrawn in light of the allowable subject matter.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art generally discloses (see US Pub. No. 2016/0216445, FIGs. 1-2) an electronic package, comprising: a first package substrate (142); a second package substrate (118-1) attached to the first package substrate; a die (110-1) attached to the second package substrate; and a plurality of photonics engines (126-1).
However, regarding claims 1-13, the prior art failed to disclose or reasonably suggest the claimed electronic package particularly characterized by a plurality of photonics engines attached to a first surface and a second surface of the first package substrate, wherein the plurality of photonics engines are communicatively coupled to the die through the first package substrate and the second package substrate.
Regarding claims 14-21, the prior art failed to disclose or reasonably suggest the claimed electronic package particularly characterized by first photonic engines attached to the first surface of the package substrate, wherein the first photonic engines are communicatively coupled to the die through the first package substrate and the second package substrate; second photonic engines attached to the second surface of the package substrate, wherein the second photonic engines are communicatively coupled to the die through the first package substrate and the second package substrate; a first 
Regarding claims 22-25, the prior art failed to disclose or reasonably suggest the claimed electronic system particularly characterized by a board; a first package substrate attached to the board by a first socket and a plurality of second sockets, the first package substrate having a first surface facing the board and a second surface facing away from the board; first photonic engines attached to the first surface of the package substrate by third sockets; second photonic engines attached to the second surface of the package substrate by third sockets; a second package substrate attached to the second surface of the first package substrate; and a die attached to the second package substrate, wherein the die is communicatively coupled to individual ones of the first photonic engines and individual ones of the second photonic engines through the first package substrate and the second package substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896